Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5-12 are pending and presented for this examination.  
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/23/2021, 08/04/2021, 01/18/2021, 11/29/2021, 03/17/2022, 09/23/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kimura (EP3124636A1 using US 20170101692 as English Translation).
As for claims 5-12, Kimura discloses a rail and method for manufacturing the rail. (Title)  The rail is made of Steel in which Table 1 Steels A and D (paragraph [0116]) both have every elemental compositions all within presently claimed compositions ranges as disclosed in Tables 1 and 2 below respectively.
Regarding instant claim 5 required Formula (1), using Si, Mn and Cr amount of Steels A and D in Tables 1 and 2 below, formula (1) is expected to be met.
In addition, same Steel A is used to make Rails Nos 1-12 and same Steel D is used to make Rail No 21 (Table 2 of paragraph [0120]) by hot rolling, cooling at same hot rolling finish temperature, cooling start and stop temperature and cooling rate as required by instant  process claims 9-12 as illustrated in Tables 3-4 below.
Regarding instant claim 5 required microstructure and Vickers hardness, they are both structure and property limitation due to a combination of elemental compositions of the steel and process of making the rail comprising the steps of hot rolling, cooling and same hot rolling and cooling process parameter as recited in process claims 9-12.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Since the rail product of Kimura has compositions that meet the instant application composition and is made from a similar process steps of hot rolling and cooling and same hot rolling and cooling process parameters as demonstrated in tables 1-4 below , it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Kimura.    See MPEP 2112.01 I.
Table 1
Element
Applicant
(weight %)
Kimura et al.
(weight %)
TABLE 1
Steel A
WithIn
(weight %)
C
0.7-0.85
0.82
0.82
Si
0.5-1.6
0.53
0.53
Mn
0.2-1
0.56
0.56
P
<=0.035
0.016
0.016
                  S
<=0.012
0.004
0.004
Cr
0.4-1.3
0.76
0.76
                  Nb (Claim 6)
<=0.05
0.001
0.001
Al (Claims 7 and 8)
<=0.07
0.002
0.002
Ti (Claims 7 and 8)
<=0.05
0.001
0.001


Table 2
Element
Applicant
(weight %)
Kimura et al.
(weight %)
TABLE 1
Steel D
WithIn
(weight %)
C
0.7-0.85
0.76
0.76
Si
0.5-1.6
1.43
1.43
Mn
0.2-1
0.93
0.93
P
<=0.035
0.015
0.015
                  S
<=0.012
0.007
0.007
Cr
0.4-1.3
0.53
0.53
                  Cu (Claim 6)
<=1
0.31
0.31
                  Nb (Claim 6)
<=0.05
0.001
0.001
                Ni (Claim 6)
<=1
0.15
0.15
                V (Claim 6)
<=0.3
0.072
0.072
Al (Claims 7 and 8)
<=0.07
0.001
0.001
Ti (Claims 7 and 8)
<=0.05
0.002
0.002


Table 3
Process parameters
Applicant

Kimura et al.
TABLE 2
Rail No 3
WithIn

Hot rolling finish temperature (oC)
850-950
950
950
Cooling start temperature(oC)
>=Pearlite transformation
820
820
Cooling stop temperature(oC)
350-600
450
450
Cooling rate (oC/s)
2-10
3.3
3.3


Table 4
Process parameters
Applicant

Kimura et al.
TABLE 2
Rail No 21
WithIn

Hot rolling finish temperature (oC)
850-950
950
950
Cooling start temperature(oC)
>=Pearlite transformation
820
820
Cooling stop temperature(oC)
350-600
450
450
Cooling rate (oC/s)
2-10
3.3
3.3


Claim(s) 5-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Honjo (JP2010077481A).
As for claims 5-12, Honjo discloses a rail and method for manufacturing the rail. (Title)  The rail is made of Steel in which Table 1 Steels B, C and D (paragraph [0018]) both have every elemental compositions all within presently claimed compositions ranges as disclosed in Tables 5, 6 and 7 below respectively.
Regarding instant claim 5 required Formula (1), using Si, Mn and Cr amount of Steels B-D in Tables 5-7 below, formula (1) is expected to be met.
Regarding instant claim 5 required microstructure and Vickers hardness, they are both structure and property limitation due to a combination of elemental compositions of the steel and process of making the rail.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Since the rail product of Honjo has compositions that meet the instant application composition and is made from a similar process steps of hot rolling and cooling and same hot rolling and cooling process parameters as demonstrated in tables 5-8 below, it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Honjo.    See MPEP 2112.01 I.

Table 5
Element
Applicant
(weight %)
Honjo et al.
(weight %)
TABLE 1
Steel B
WithIn
(weight %)
C
0.7-0.85
0.83
0.83
Si
0.5-1.6
0.75
0.75
Mn
0.2-1
0.68
0.68
P
<=0.035
0.012
0.012
                  S
<=0.012
0.006
0.006
Cr
0.4-1.3
0.45
0.45
                  Nb (Claim 6)
<=0.05
0
0
Al (Claims 7 and 8)
<=0.07
0
0
Ti (Claims 7 and 8)
<=0.05
0
0


Table 6
Element
Applicant
(weight %)
Honjo et al.
(weight %)
TABLE 1
Steel C
WithIn
(weight %)
C
0.7-0.85
0.84
0.84
Si
0.5-1.6
0.53
0.53
Mn
0.2-1
0.51
0.51
P
<=0.035
0.013
0.013
                  S
<=0.012
0.006
0.006
Cr
0.4-1.3
0.69
0.69
                  Cu (Claim 6)
<=1
0
0
                  Nb (Claim 6)
<=0.05
0
0
                Ni (Claim 6)
<=1
0
0
                V (Claim 6)
<=0.3
0
0
Al (Claims 7 and 8)
<=0.07
0
0
Ti (Claims 7 and 8)
<=0.05
0
0


Table 7
Element
Applicant
(weight %)
Honjo et al.
(weight %)
TABLE 1
Steel D
WithIn
(weight %)
C
0.7-0.85
0.83
0.83
Si
0.5-1.6
0.53
0.53
Mn
0.2-1
0.48
0.48
P
<=0.035
0.012
0.012
                  S
<=0.012
0.005
0.005
Cr
0.4-1.3
1.12
1.12
                  Nb (Claim 6)
<=0.05
0
0
Al (Claims 7 and 8)
<=0.07
0
0
Ti (Claims 7 and 8)
<=0.05
0
0


Table 8
Process parameters
Applicant

Honjo et al.
Broad Range
(Page 7 last paragraph)
WithIn

Hot rolling finish temperature (oC)
850-950
850-950
850-950
Cooling start temperature(oC)
>=Pearlite transformation
temperature
>= pearlite transformation temperature
>= pearlite transformation temperature
Cooling stop temperature(oC)
350-600
400-550
400-550
Cooling rate (oC/s)
2-10
2.5-5
2.5-5



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more inf0.005ormation about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733